DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Druliner et al (US 6,160,183).
Druliner et al disclose a process for oxidizing cyclohexane using a supported gold catalyst (table 1).  This process anticipates the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Decampo et al (US 9,708,238) in view of Druliner et al (US 6,160,183).
The instant claims are drawn to a method of oxidizing a cycloalkane to form a mixture comprising a corresponding alcohol and a corresponding ketone, the method comprising contacting the cycloalkane with a hydroperoxide in the presence of a heterogeneous catalyst comprising gold support on an oxide.  Further limitations include the cycloalkane being cyclohexane, the hydroperoxide being cyclohexyl hydroperoxide or tert-butylhydroperoxide, the oxide support being TiO2, ZnO, MgO, CeO2, and ZrO2.
Decampo et al teach a method for oxidizing cycloalkanes to form a product mixture comprising a corresponding alcohol and a corresponding ketone by contacting the cycloalkane with a hydroperoxide in the presence of a titanosilicate catalyst.  Suitable hydroperoxides include, inter alia, tert-butyl hydroperoxide and cyclohexyl hydroperoxide (abstract).  The catalyst may also contain a metal, including, inter alia, gold.  The catalyst is used in a range being 1 to 10 wt%.  The reaction temperature is preferably from 70 to about 140°C (col. 3, lines 1-32).
Decampo et al do not specifically teach a process for oxidizing a cycloalkane, wherein the catalyst is gold support on an oxide.

The instant claims are rendered obvious by the combined reference teachings.  A person having ordinary skill in the art would have found that the metal/titanosilicate catalysts taught by Decampo et al, which may comprise gold, may be substituted with a supported gold catalyst as taught by Druliner et al, since Druliner et al teach that such catalysts are effective in the oxidation of a cycloalkane, e.g. cyclohexane, to the corresponding ketone and alcohol; specifically Druliner et al teach that such catalyst afford high conversion of cycloalkane and selectivity to the ketone and alcohol products.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Decampo et al and Druliner et al as applied to claims 1-7 and 9-11 above, and further in view of Alshammari et al (US 2013/0296604).
The instant claim adds an addition limitation, wherein the cycloalkanol and cyclohexanone in the product mixture is contacted with nitric acid to form adipic acid.
Both Decampo et al (col. 1, lines 21-25) and Druliner et al (col. 1, lines 22-30) provide a general teaching the cyclohexanol and cyclohexanone produced by oxidizing cyclohexane may be oxidized to produce adipic acid.

The instant claim is rendered obvious since a person having ordinary skill in the art would have been able to look to Alshammari et al for a specific method for producing adipic acid from cyclohexanol and cyclohexanone, as taught in general by both Decampo et al and Druliner et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIKARL A WITHERSPOON whose telephone number is (571)272-0649. The examiner can normally be reached M-F 9am-9pm IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIKARL A WITHERSPOON/Primary Examiner, Art Unit 1622